EXHIBIT 10.16.3

[DIRECTOR FORM]

VENTAS, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
     day of                     , by and between VENTAS, INC., a Delaware
corporation (the “Company”), and                                         , a
non-employee director of the Company (“Director”), pursuant to the Ventas, Inc.
2006 Stock Plan for Directors (the “Plan”).

AGREEMENT:

The parties agree as follows:

1. Issuance of Common Stock. The Company shall cause to be issued to Director
                    (            ) shares of Common Stock (the “Shares”). The
certificates representing the Shares, together with a stock power duly endorsed
in blank by Director, shall be deposited with the Company to be held by it until
the restrictions imposed upon the Shares by this Agreement have expired.

2. Vesting of Shares. If Director has not forfeited any of the Shares, the
restriction on the Transfer (as defined herein) of the Shares shall expire [with
respect to one-half of the Shares on                     , and shall expire with
respect to the balance of the Shares on                     ] [alternative
vesting schedule]. Upon expiration of the restriction against Transfer of any of
the Shares pursuant to this Section 2, the Shares shall vest. Notwithstanding
the foregoing, in the event of (A) a Change in Control or (B) the retirement of
Director, the Shares shall automatically vest and all restrictions on the Shares
shall lapse.

3. Forfeiture of Shares. If Director ceases to be a director of the Company for
any reason other than a Change in Control or the retirement of Director, all
Shares which have not vested in accordance with Section 2 of this Agreement
shall be forfeited and reconveyed to the Company by Director without additional
consideration, and Director shall have no further rights with respect thereto.

4. Restriction on Transfer of Shares. Director shall not Transfer any of the
Shares owned by Director until such restriction on the Transfer of the Shares is
removed pursuant to this Agreement. For purposes of this Agreement, the term
“Transfer” shall mean any sale, exchange, assignment, gift, encumbrance, lien,
transfer by bankruptcy or judicial order, transfer by operation of law and all
other types of transfers and dispositions, whether direct or indirect, voluntary
or involuntary.

5. Rights as Stockholder. Unless the Shares are forfeited, Director shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders and to receive all dividends and other distributions paid on such
Shares. If any dividends or distributions are paid in Common Stock, such Common
Stock shall be subject to the same restrictions as the Shares with respect to
which it was paid.



--------------------------------------------------------------------------------

6. Restrictive Legend. Each certificate representing the Shares may bear the
following legend:

The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer (including conditions of forfeiture) as set forth in
the Ventas, Inc. 2006 Stock Plan for Directors and in the related Restricted
Stock Agreement. A copy of the Restricted Stock Agreement may be obtained from
the Secretary of Ventas, Inc.

When the Shares have become vested, Director shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.

7. Agreement Does Not Grant Service Continuation. The granting of Shares shall
not be construed as granting to Director any right to continue as a director or
any other relationship with the Company. The right of the Company to terminate
Director’s service at any time, for any reason, with or without cause, is
specifically reserved.

8. Section 83(b) Election Under the Code and Tax Withholding. If Director timely
elects, under Section 83(b) of the Code, to include the fair market value of the
Shares on the date hereof in Director’s gross income for the current taxable
year, Director agrees to give prompt written notice of such election to the
Company. To the extent the Company ever becomes obligated to withhold taxes for
amounts includable in Director’s income, Director hereby agrees to make whatever
arrangements are necessary to enable the Company to withhold as required by law.

9. Miscellaneous.

a. Incorporation of Plan. Except as specifically provided herein, this Agreement
is and shall be in all respects subject to the terms and conditions of the Plan,
a copy of which Director acknowledges receiving prior to the execution hereof
and the terms of which are incorporated by reference.

b. Captions. The captions and section headings used herein are for convenience
only, shall not be deemed part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

c. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

d. Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

VENTAS, INC.

By:

 

 

Title:

 

 

 

[NAME]

 

- 3 -